Order entered January 17, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01696-CR
                                    No. 05-12-01697-CR
                                    No. 05-12-01698-CR
                                    No. 05-12-01701-CR

                                CARL STOVALL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                 Dallas County, Texas
    Trial Court Cause Nos. F10-57483-Q, F11-19054-Q, F12-54176-Q, and F12-54177-Q

                                          ORDER
       The State’s motion for an extension of time in which to file its brief is GRANTED. The

brief, which was filed simultaneously with the State’s motion, is deemed timely filed as of the

date received.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE